 574DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(b)(4)(A)is,to the extentmaterial here, substantiallythe same as Section8(b) (4) (i) (B) of theAct, as amendedin 1959, I shallrecommendthat Respondentcease anddesist fromengagingin conduct proscribed by Section 8(b)(4)(i)'10 and(ii) (B) of the amended Act, and that it take certain affirmative action which I findnecessary to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local 3, International Brotherhood of Electrical Workers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.2.Picker X-Ray Corporation, Neptune Storage Company, Inc., and Lenox HillHospital are persons engaged in commerce and in industries affecting commercewithin the meaning of Section 8(b) (4),(B) of the Act.3.By inducing and encouraging individuals employed by Neptune Storage Com-pany, Inc., to engage in a strike or concerted refusal in the course of their employ-ment, to transport or otherwise handle goods, articles, materials, or commodities,or to perform any services for their employer, and by inducing and encouraging anemployee of Belmont Electric Company, Inc., to cease performing services for hisemployer, in both cases with an object of forcing or requiring Neptune StorageCompany, Inc., and Lenox Hill Hospital to cease doing business with Picker X-RayCorporation, the Respondent has engaged in unfair labor practices within the mean-ing of Section 8(b) (4) (A), prior to the 1959 amendments.4.By threatening Lenox Hill Hospital that the electricians represented by Re-spondent would walk off the job if the installation work of the cobalt 60 unit wasperformed by servicemen employed by Picker X-Ray Corporation, with an objectof forcing or requiring Lenox Hill Hospital to cease doing business with PickerX-Ray Corporation,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)i(4)^(ii)(B) of the Act,as amended in1959.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]"However, Belmont Electric Company, Inc., will not be named in the order, as therecord does not show that itis a person engaged incommerce or in an industry affectingcommerce.Winn-Dixie Stores, Inc., andWinn-Dixie Greenville,Inc.and'Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica,AFL-CIOandRetailClerks International Asso-ciation,AFL-CIO.CasesNos. 11-CA-1456 and 11-CA-1506.August 11, 1960DECISION AND ORDEROn January 29, 1960, Trial Examiner James T. Rasbury issuedhis Intermediate Report in the above-entitled proceeding, findingthatWinn-Dixie Stores, Inc., and Winn-Dixie Greenville, Inc., hereinreferred to as the Respondent, had engaged in and was engagingin certain 'unfair labor practices within the meaning of Section8(a) (1) and (3) of the National Labor Relations Act and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that 'the Respondent hadnot engaged in certain other unfair labor practices alleged in thecomplaint to be violative of Section 8(a) (1) and (3) of the Act, and128 NLRB No. 77. WINN-DIXIE STORES, INC., ETC.575recommended that these allegations be dismissed.'Thereafter, theRespondent and the Charging Parties filed exceptions to the Inter-mediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) ofthe Act,the Boardhas delegated its powers in connectionwiththese cases to a three-member panel[Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report,the exceptions and briefs filed by the Respond-ent and the Charging Parties,and the entire record in the cases, andhereby adopts the findings,conclusions,and recommendations of theTrial Examiner, with the exceptions,additions, and modificationsnoted below.1.The Trial Examiner found, and we agree,that by the followingconduct, the Respondent interfered with, restrained,and coerced itsemployees in violation of Section 8(a) (1) of the Act:(a)On February 12, 1959, Glenn R. Kay,general supervisor of theRespondent,told employee Edwards that he had an opportunity toadvance far with the Respondent,but that he "would have to stay onthe right side of the fence, . . .on the side of the Company." TheTrial Examiner noted that such "well turned"phrases as"keep yourthinking straight," "get on the right track," "loyalty tothe Company,"and "the right side of the fence,"were used so frequently by the Re-spondent's supervisors in their conversations with its employees con-cerning unions that their use came to symbolize a union discussion.(b)On February 20, 1959, Supervisor Kay indicated to employeesCurtis and Edwards in substance that their opportunity to advancewiththe Respondent would be greatly enhanced if they renouncedthe Union.(c)In February 1959,in the presenceof C. J.Benfield,the Re-spondent'sdistrict supervisor,and G. H. Deriso,general superin-tendent of the Respondent's Greenville division,Supervisor Kay toldemployee Capps in substance that the Respondent would not hold any-thing against him if he told the Union that he would have nothingfurther to do with it.(d) In the last week of January 1959, Supervisor Deriso told em-ployee Blackmon,"I see you are due for another raise;people havetheir thinking a little mixed up, they aren't on the right track."Whilenoting that the record contained evidence of other instancesof coercive remarks made by the Respondent's supervisors"of a naturesimilar to those found above," the Trial Examiner found it unneces-1The General Counsel and the Charging Parties filed no exceptions to the TrialExaminer's finding that the Respondent had not engaged in unlawful surveillance of aunion meeting on January 24, 1959.Accordingly, we adopt the Trial Examiner's find-ingpro forma. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDsary to analyze each of these conversations "for the purpose of ade-quately remedying this phase of the case."We do not agree that nopurpose would be served in making findings as to each instance inwhich the Respondent coerced its employees in the exercise of theirrights guaranteed by Section 7 of the Act.Whether or not the remedywould be affected thereby, we deem it necessary in the instant case todescribe in some detail the pattern of the Respondent's coercive behav-ior in order to provide an adequate background within which to evalu-ate the Respondent's other conduct alleged to have been in violation ofSection 8(a) (1) and (3) of the Act.Accordingly, on thebasis ofuncontroverted testimony in the record, we find that the followingconduct of the Respondent also constituted interference, restraint,and coercion in violation of Section 8(a) (1) of the Act;(a) In January 1959, Harley Dotson, manager of one of the Re-spondent's Hendersonville stores, told employee Capps, "I guess youknow what brought this mess on, cutting the hours and you all get-ting the raise, this union mess. . . . I hope whoever got this messstarted will have to suffer the consequences."(b)Late in January or the beginning of February 1959, Super-visor Benfield came into the backroom of one of the Respondent'sstores and after asking employee Coggins whether he understoodthe letter written by Clary, vice president of Respondent, asking em-ployees to oppose the Union, he told Coggins that he hoped histhinking was straight.(c)About the same time, Store Manager Dotson spoke to Cogginsand said that Dotson "didn't like the damned Union," that Cogginsshould get his thinking straight, that if Coggins had his "feet wet"he had "better get them dry," and that Dotson hoped that Cogginswas onthe "right side."(d) In February 1959, in a discussion as to why employee Curtisdid not receive a raise in January, Supervisor Benfield told Curtisthat he wanted him to get his "thinking straight" and "to get on theright side of the fence."(e) In February 1959,Supervisors Kay and Deriso told employeeTaylor that his work was satisfactory and that he had a fine futurewith the Respondent.Supervisor Kay then stated that he knewthat a lot of employees had signed cards and attended union meet-ings, but that the Respondent was "willing to forget all of this ifyou are...we will just wipe the record clear, and you wash yourhands of the whole deal and we are all straightened out."Kay alsosaid that, as Taylor was an old employee, other employees lookedto him and therefore Taylor "ought to get out there and try to gettheir thinking straightened out."(f) In the middle of February 1959, Supervisors Kay, Benfield, andDeriso spoke to employee Coggins, saying that they thought Coggins WINN-DIXIE STORES,INC., ETC.577would like to get ahead and that they thought that Coggins wouldbe "a good manto get in behind Mr. Trull [one of Respondent'ssupervisors]and break this thing up, get the boys over on my side."(g)At the end of February or the beginning of March 1959, Super-visor Benfield spoke to employee King and said that he should "keephis thinking straight about the Company."(h) In March 1959, Supervisor Kay and Store Manager R. W.Carland told employee Pace that they wanted him to "get his thinkingstraight on a few matters" and that they knew that Pace had beengoingto unionmeetingsand had been talking to other employees onthe job.Kay told Pace that when Kay was a young man "he hadhis thinking wrong and that he had talked with some of the super-visors and they got his thinking straightened out, and then he wentahead."Kay and Carland also told Pace that they knew that he wasone of the Union "ring leaders."(i)In the middle of April 1959, Store Manager Dotson asked em-ployee Walker, "Are you on the right side yet?"(j)On April 22, 1959, Store Manager Dotson told Coggins, "Idon't know how deep you have got into this union business, but Iguessyou have got in about as deep as you can go." Dotson remindedCoggins that he had spoken to him previously about getting his "feetdry," "but it looks like you have forgot about that."When Cogginsasked Dotson to evaluate his work, Dotson said that it had been "allright," but "you just leave thisunionand you havestill got a chanceto get ahead."(k)Early in May 1959, Supervisor Deriso told employee Lusk,"A nice man like you with a bright future that you have ... I wouldhate tosee you messit up."Deriso then told Lusk that the Respond-ent would take awaysomeof the employee benefits and that the Unioncould do nothing about it, and, finally, "I hope you get some of theother boys on the right track."Sb.Unlike the Trial Examiner, we find that the Respondentimpededthe Boardin the exerciseof its authority to subpenawitnesses to tes-tify at Board proceedings and interfered with the rightof employeesto testifyat Board proceedings, in violation of Section8(a) (1) ofthe Act. In reaching this conclusion, we rely on the following conductof the Respondent :(a)SometimeinFebruary 1959, employee Hudgins showed aBoard subpena z which she had received to Store Manager Dotson.He asked her, "Where in the hell did you get it?", and he told her thatshe did not have to honor it.Dotson also told Mrs. Hudgins thatshe must have gone to a union meeting to have received the subpena,2 This subpena and others hereinafter referred to were issued in connection withBoard hearings held on February 24 through 28, 1959, and March 10 through 12, 1959, ona representation petition filed by the two unions,the Charging Parties herein,in CaseNo 11-RC-1212, 124 NLRB 908. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDand he asked her whether she could go anywhere else to make moremoney than she was making with the Respondent. Finally, DotsontoldMrs. Hudgins that she would not be paid for the time that shetook off when she went to testify.After Mrs. Hudgins left, Dotsontold employee Capps that Mrs. Hudgins had "run her mouth to thatunion bunch and got herselfin a messof trouble."(b)On or about March 9,1959, Supervisor Kay and Store ManagerCarland spoke to employee Pace in the backroom of one of the Re-spondent's stores.Kay and Carland brought up the subject of thesubpenas and they told Pace that he "didn't have to come," and that,"the subpena didn't mean anything."(c) In March 1959, Supervisor Kay called employees Taylor andEmbler into the backroom of one of the Respondent's stores.Kaytold them that he knew that some of the employees were going to getsubpenas to appear at the Board hearing and these employees did nothave to honor the subpenas as "the Hearing Officer doesn't have anyauthority whatsoever."Taylor asked whether Kay meant that theydid not have to honor the subpenas, and Kay said, "Well, there are twoor three kinds of subpenas. I am not telling you that you do not haveto honor the subpenas, I am just telling that if you go up there you goon your own."(d) In March 1959, Supervisor Kay told employees Lively andSuttles that they didn't have to appear pursuant to the subpenas ifthey didn't want to, that they could go if they wished to, but if theywent, "theywere on their own."The Trial Examiner found that the attitude of the Respondenttoward its employees with respect to the subpenas was one of "ex-pressed indifference,"and, accordingly,he concluded that the Re-spondent had not violated Section 8(a) (1).We do not agree. Therecord, in our view,establishes that the Respondent attempted topersuade its employees not to honor the Board subpenas and that, indoing so, it used veil threats to intimidate them into ignoring thesubpenas.The theme running through the statements of the Re-spondent's representatives to employees regarding the subpenas wasthat they were not obliged to honor the subpenas, but if they did sothey would be"on their own."By use of the phrase "on their own,"we find that the Respondent intended to, and did,convey to employeesthe idea that they might be penalized in some manner if they honoredthe Board's subpenas.This conclusion is further supported when weview the statements regarding the subpenas in the context of Re-spondent's other coercive and threatening remarks concerning unionactivity which we have found to be in violation of Section 8(a) (1).Significantly,several of the statements of the Respondent's super-visorswith respect to the subpenas were made in thevery same WINN-DIXIE STORES, INC., ETC.579conversationsin which the supervisors made other remarks to theemployee which we have found to be unlawfully coercive.'The Respondent contends that its conduct was lawful inasmuch asitmerely indicated to employees the applicable law as to subpenas.We cannot view the statement that one may ignore a Board subpenaif he so wishes to be an accurate statement of the law. The Act andthe Rules and Regulations of the Board provide clearly that a per-son served with a subpena isrequiredto appear and to give testimonypursuant to such subpena. Section 11(1) of the Act empowers theBoard or its agent to issue subpenas"requiringthe attendance andtestimony of a witness." [Emphasis supplied.] 4The Respondentargues that a person is under no obligation to honor a subpena as hemay move to have the subpena revoked.5However, the Respondentignores the fact that at least until the person served with the subpenapetitions to have the subpena revoked, he continues to be under an obli-gation to appear pursuant to the subpena.Nor, contrary to the Re-spondent, do we consider relevant the fact that only a United Statesdistrict court may enforce a subpena.sThe Respondent confuses aperson's obligation to honor a subpena with the procedure for enforc-ing this obligation.The obligation to honor the subpena arises im-mediately when the subpena is duly issued and served. It is only whenthe person served fails to fulfill this obligation that the necessity arisesto seek enforcement of the obligation in the district court.7Accordingly, we find that the above-described conduct of the Re-spondent interfered with the right of employees to participate in pro-ceedings before the Board and that this conduct further tended toimpede the Board in the exercise of its power to compel the attendanceof witnesses at its proceedings and to obstruct the Board in its inves-tigation.As this conduct had the tendency to deprive employees ofvindication by the Board of their statutory rights, it violated Sec-tion 8 (a) (1) of the Act.8s For example, the statement that Supervisor Kay and Store Manager Carland madeinMarch 1959 to employee Pace that the subpena did not mean anything were made inthe same conversation in which the supervisors told Pace that they knew that he wasone of the Union's ringleaders and that they wanted to get his thinking straight.*See also Rules and Regulations,Series 8, Sec.102 31(a).5 Sec. 11(1) ; Rules and Regulations,Series 8, Sec.102.31 (b).e Sec. 11(2) ; Rules and Regulations,Series 8, Sec.102.31(b).7 In recommending the dismissal of this allegation of the complaint,the Trial Exam-iner relied particularly on the Board's decision inBabcock and Wslcox Company,114NLRB 1465, in which,according to the Trial Examiner,the Board found a "muchstronger case" of interference with Board subpena power to be lawful.We believe thatthe Trial Examiner entirely misses the point of the decision inBabcock and Wilcox.There(at p. 1468),the Board expressly pointed out that the "significant"fact was thatthe employee involved had already decided not to appear at the bearing pursuant to thesubpena and therefore that he "could not have been induced or encouraged to do some-thing he had already decided to do himself"Here, however, the employeesinvolvedwere determined to appear at the hearing and, despite the intimidatory efforts of theRespondent,many of these employees in fact appeared in response to the subpena andtestified.8 Personal Products Corporatson,108 NLRB 743,749,Alterman Transport Lsnes, Inc.,127 NLRB 803. 580DECISIONSOF NATIONAL LABOR RELATIONS BOARD3.The Trial Examiner found, and we agree, that the Respondent,by assisting various employees in withdrawing from the Union, vio-lated Section 8 (a) (1) of the Act.However, in reaching this conclu-sion, we do not adopt the seventh paragraph in section III, E, of theIntermediate Report.4.Unlike the Trial Examiner, we do not find that the Respondentdischarged employee Hamilton on or about January 29,1959, for unionactivity, in violation of Section 8(a) (3).We do not believe that the.General Counsel has established by a preponderance of the evidencethat the Respondent had knowledge of Hamilton's union activity orthatHamilton's refusal to obey his supervisor's instruction was notthe real reason for his discharge.The Trial Examiner's finding that the Respondent knew of Hamil-ton's union activity was based solely on Hamilton's testimony thatimmediately before his discharge, he attended the union meeting onJanuary 24, 1959, at the labor temple in Asheville and that at the timeof the meeting, Supervisors Benfield and Bailey drove by the labortemple in an automobile.According to Hamilton, he and his fatherwalked to the corner and, when Benfield and Bailey stopped for a redlight,Benfield looked toward him.On the basis of this testimony,,the Trial Examiner concluded that "either Benfield or Bailey couldeasily have seen him."We note, initially, that the Trial Examinerdid not find that any of the Respondent's supervisors did in fact seeHamilton but rather that they could have seen Hamilton.We donot believe that a finding that the Respondent had knowledge ofHamilton's union activity may be predicated on the mere possibilitythat one of the Respondent's supervisors could have known of Hamil-ton's union activity.Moreover, Hamilton, whom the Trial Examinerapparently credited, testified only that Benfield looked toward himand not that Benfield indicated in any way that he saw or recognizedHamilton.Benfield and Bailey, whom the Trial Examiner did not.expressly discredit, testified, on the other hand, that they did notrecognize any employee on that occasion.As the only testimony sup-porting the Trial Examiner's finding as to knowledge is ambiguousand there is clear testimony to the contrary, we find that the recorddoes not establish that the Respondent had knowledge of Hamilton'sunion activity.The Respondent contends that Hamilton was discharged because onJanuary 24, 1959, he refused to obey the instructions of his super-visor,Roy Trull.The record is clear that the incident relied uponby the Respondent in fact occurred.9While there are certain incon-swhile Hamilton testified that this incident took place 3 to 4 weeksprior to hisdischarge, his testimony was contradicted by the testimony of Store Manager Dotson,Supervisor Trull, and employee Coggins. In numerous other respects, Hamilton's recol-lection at the hearing proved to be faulty and the Trial Examiner did not even mention,Hamilton's version of this incident. WINN-DIXIE STORES, INC., ETC.581sistencies in the testimony of the Respondent's representatives withrespect to Hamilton's discharge, particularly between the testimonyof Store Manager Dotson and Supervisor Trull, we are satisfied thatthese inconsistencies relate to details surrounding Hamilton's dischargerather than to the only material question herein, namely, whether thisincident was the real reason for Hamilton's discharge.Our conclu-sion that the incident was the real reason for the discharge is furthersupported by the fact that other employees were standing with Hamil-ton outside the labor temple on January 24, whom Benfield and Bailey"could have seen," and yet no reason is suggested why Hamilton, apart-time schoolboy employee, who was not a leader in the unionmovement, should have been singled out for discharge because of hisunion activity.Accordingly, we shall dismiss the allegation of thecomplaint that the Respondent unlawfully discharged Hamilton.5.The Trial Examiner found, and we agree, that the Respondentdid not violate Section 8(a) (3) by discharging, on or about April27, 1959, employees Capps, Coggins, Pace, and Walker. In adoptingthe Trial Examiner's recommendation for dismissal of this portionof the complaint, we note that the Respondent's action with respectto these employees is not without suspicion, in view of the Respond-ent's animus against the Union, and, more particularly, in view of theunlawful coercive statements which representatives of the Respondenthad made to these employees at various times prior to their discharge.However, in light of the fire which occurred at one of the Respond-ent'sHendersonville stores, which the Respondent contends made thedischarge of these employees necessary, we are not persuaded thatthe record establishes by a preponderance of the evidence that thesedischarges were motivated by any union consideration.We shalltherefore dismiss these allegations of the complaint.6.We shall also adopt the recommendation of the Trial Examinerand dismiss the complaint insofar as it alleged that the Respondentviolated the Act by refusing pay increases to employees Curtis andEdwards and by discharging employee Bailey because of unionactivity.ORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Winn-Dixie Stores, Inc., andWinn-Dixie Greenville, Inc., their officers, agents, successors, and as-signs, shall :1.Cease and desist from :(a)Threatening or coercing employees because of their member-ship or interest in or activities on behalf of the Amalgamated Meat577684-61-vol. 128-38 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDCutters and Butcher Workmen of North America, AFL-CIO ; RetailClerks International Association, AFL-CIO; or any other labororganization.(b)Threatening their employees with reprisals for participatingin Board proceedings or otherwise seeking to persuade employees toforego participation in Board proceedings.(c)In any like or related manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization,to form, join, or assist any labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, and to refrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at each of their stores in Asheville, Hendersonville,Waynesville, and Brevard, North Carolina, copies of the notice at-tached hereto marked "Appendix." 'aCopies of said notice, to befurnished by the Regional Director for the Eleventh Region, shall,after being duly signed by the Company's representative, be postedby them immediately upon receipt thereof, and be maintained bythem for 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by them to insure that said noticesare not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Eleventh Region, inwriting, within 10 days from the date of this Order, what steps theyhave taken to comply herewith.IT IS FURTHER ORDERED that the consolidated complaints herein be,and they hereby are, dismissed insofar as they allege that the Re-spondent violated the Act by engaging in surveillance of a unionmeeting on January 24, 1959, by refusing to pay increases to em-ployees Curtis and Edwards because of their union activity, and bydischarging employees Hamilton, Capps, Coggins, Pace, Walker, andBailey because of their union activity.10 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policy of the National LaborRelations Act, we hereby notify our employees that WINN-DIXIE STORES, INC., ETC.583WE WILL NOT threaten or coerce our employees because of theirmembership, interest in, or activities on behalf of AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO ; Retail Clerks International Association, AFL-CIO ; orany other labor organization.WE WILL NOT threaten our employees with reprisals for par-ticipation in Board proceedings or otherwise seek to persuadeour employees to forgo participation in Board proceedings.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their right toself-organization, to form, join, or assist Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO; Re-tailClerks International Association, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or all suchactivities.All our employees are free to become or refrain from becomingmembers of the above Unions, or any other labor organization.WINN-DIXIE STORES, INC., WINK-DIXIEGREENVILLE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis consolidation proceeding with all parties represented was heard before theduly designated Trial Examiner in Asheville, North Carolina, between August 18and September 3, 1959, on complaint of the General Counsel and answer of the Re-spondent.The issues litigated involved the alleged violation of Section8(a)(1)and (3) of the Labor Management Relations Act, as amended, herein referred to asthe Act.Briefs were submitted by the General Counsel and the Respondent.Upon the entire record in the case, and from my observation of the witnesses, Ihereby make the following:FINDINGS AND CONCLUSIONS1.BUSINESS OF THE RESPONDENTThe Respondent, Winn-Dixie Stores, Inc., a Florida corporation maintaining itsheadquarters and executive offices at Jacksonville, Florida.Respondent owns, con-trols and operates a subsidiary known as Winn-Dixie Greenville, Inc., having itsoffice and warehouse facilities at Greenville, South Carolina.The Winn-DixieGreenville, Inc., operates retail grocery stores located in parts of South Carolina,North Carolina, Virginia, and Tennessee.During the calendar year of 1958,Winn-Dixie Greenville, Inc., had sales valued at approximately $115,000,000. Ifind that the Respondent is engaged in commerce within the meaning of the Act. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATIONSINVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO,.and Retail Clerks International Association, AFL-CIO, herein referred to as theUnion or Unions, are labor organizations within the meaning of Section 2(5) of the.Act.IIITHE UNFAIR LABOR PRACTICESA. BackgroundShortly after the first of January 1959, the Unions involved herein sought to.organize a unit of the Respondent's employees consisting of the Respondent's retailfood stores located in the cities of Asheville, Hendersonville, Waynesville, and Bre-vard, North Carolina.These stores are all located within the territory of the oper-ating division,Winn-Dixie Greenville, Inc., and these stores comprised the districtsupervised by District Supervisor C. J. Benfield, referred to herein as theBenfeld'district.The organizational efforts of the Unions resulted in a joint election petition:being filed on January 26, 1959.1At the time the election petition was filed, andat all other material times herein, there were five retail grocery stores operated by theRespondent within the city of Asheville, one retail grocery store in Waynesville, andone in Brevard.At all material times hereto, until April 26, 1959, there were tworetail grocery stores operated by Respondent in the city of Hendersonville.On theevening of Sunday, April 26, one of the two stores within the city of Henderson-villewas destroyed by fire, and the Respondent has since disposed of the property-and has no intention of replacing this store.The Respondent was opposed to the Unions herein? The General Counsel hasalleged that during the period from January through July 1959, the Respondent com-mitted several acts of interference violative of Section 8(a)(1), six payroll sever-ances as discharges in violation of 8(a)(3) and (1), and two acts of discriminationin connection with pay increases to two employees as violations of 8 (a) (3) and (1)of the Act.With this general background picture, we turn to a consideration of the.evidence as it relates to each alleged violation.B. Interrogation, threats, and promisesWoodrow Edwards started to work for the Respondent in one of its Ashevillestores as a part-time employee in April 1955. In 1956, he became a regular em-ployee, and at all pertinent times herein he was classified as an assistant grocerymanager.3Edwards testified that on February 12, 1959, while he was working at theAshevilleWestgate store, G. R. Kay, a general supervisor of the Respondent, "toldme I was a young man in the Company, I had great promises, that 'I had a chance toadvance, far, and he said, of course if I did this I would have to stay on the right sideof the fence, and I would have to stay on the side of the Company, and back theCompany in everything, and that is just about the only thing the conversation con-sisted of."Employee William Curtis, an assistant meat market manager in theAshevilleWestgate store, and Edwards both testified substantially the same con-cerning a conversation with Supervisor Kay on or about February 20, 1959. Inthis conversation, Kay related that he knew Curtis and Edwards were involved withthe Union, that it was possible to make mistakes, but that if the two employeeswould go to their respective department heads tell them that they had washed their'See 124 NLRB 908, wherein the Board issued Its Decision and Direction of Election.2 See General Counsel's Exhibits Nos. 2A and 2B, wherein the Respondent set forthin a letter to the employees : "We don't want you to joina union,and we don't wantto deal witha union."8 Throughout the hearing, the parties frequently used the expression "full-time em-ployee"when they were referring to a "regular employee." Regular employees werepaid on a weekly salary, and part-time employees were paid by the hour, but in manyinstances worked a "full schedule" or as many hours per week as did the regular em-ployees.Part-time employees were hired by the local store management and did notcomplete an application form. In addition to receiving their pay ona weekly salarybasis, the regular employees received certain other benefits that did not inure to thepart-time employees such as paid vacations, paid holidays, insurance, etc. In the BoardDecision and Direction of Election,supra,footnote 1, the assistant department managerswere foundnotto be supervisors for the purposes of the Act.Edwards comes withinthis latter category. WINN-DIXIESTORES,INC.,ETC.585hands of this whole union deal, and were willing to talk the Union down, that hecould almost guarantee them a raise in salary.William Edward Capps, an employee in the produce department at the MainStreet store in Hendersonville, testified that in February 1959, Kay, Benfield, Deriso,and Dotson, all of whom were Respondent's supervisors, talked to him concerningthe quality of his work, his future with the Company, etc. In this conversation,Capps stated that Kay said, "if you have been over there to the union meetings andsigned the cards, signed a card, or have got anything to do with it, I want you to feelfree to wash your hands clean of it, go over there and tell them you don't wantanything else to do with it.We won't hold anything against you if you will do that.We will forget about you had anything to do with it."Mickey Ronald Blackmon, who is no longer employed by Respondent, testifiedthat Between January and July 1959 he had about four sessions with SupervisorsKay, Benfield, and Deriso; that in each "session" the Union was mentioned onlyindirectly; and that on one occasion Deriso said, "I see you are due for another raise;people have their thinking a little mixed up, they aren't on the right track."Respondent Supervisor Kay denied that heguaranteeda raise in pay to either Ed-wards or Curtis.Kay testified, however, that he had talked to Edwards and Curtisin February 1959 and that the conversation had concerned promotions and advance-ment with the Company. This is not a case in which the Respondent's conduct wasclearly black or white, but instead was consistently in the "gray" area.The TrialExaminer was particularly impressed, however, with witness William Curtis, and,while I do not discredit all of Supervisor Kay's testimony, I am of the opinion thatremarks were made by Kay on or about February 20, 1959, that indicated to these-employees that their future with the Respondent would be substantially better ifthey renounced the Union.The remarks by Kay to Capps, as related above, are in.a similar vein, and I accept Capps' version of this remark as an accurate and truthfulone.While the promise of benefit in the remarks by Kay to Capps are more subtleand veiled than in the case of the conversation with Edwards and Curtis, I amnevertheless convinced that all these employees were led to believe, by SupervisorKay's remarks, that their opportunities to advance with the Respondent, both insalary and position, would be greatly enhanced if they renounced the UnionSupervisorDeriso did not deny the conversation with BlackmonBlackmonstated that the Union was not mentioneddirectlyin his "four sessions" with thesupervisors between January and July 1959. Blackmon appeared to be an intelligentyoung man, and I do not believe it was necessary for each conversation to beginwith the words "I want to talk to you about the Union," in order for him to accuratelyand properly understand the conversation.Practically every witness for the GeneralCounsel testified as to the frequency of such remarks by Respondent's supervisorsas: "Keep your thinking straight," "get on the right track," "loyalty to the Company,"and "the right side of the fence." Such remarks standing alone may not be violativeof the Act, but when coupled with a remark concerninga raise inpay as I find wasmade to witness Blackmon, it becomes coercive.4In the Trial Examiner's opinion, the expressions occurring as they did, clearly con-tained threats of reprisal or promise of benefit if the employees refrained from cer-tain permissibleunionaction, and thereby interfered with, restrained, and coercedemployees in the exercise of rights guaranteed in Section 7 of the Act.There were other instances of coercive remarks made by Respondent's supervisorsof a nature similar to those found above, but this Trial Examiner does not deem itnecessary to analyze each conversation, cumulative in nature, testified to in the courseof a 3 weeks' hearing for the purpose of adequately remedying this phase of the case.General Counsel alleged and offered some evidence in support thereof that StoreManager Dotson threatened employees by telling them there would be no unionworkers employed at his store, and that the Respondent did not have to bargain-with the Union.Dotson denied making such statements and I credithis denial.StoreManager Southers is alleged to have threatened a closing of the store and adischarge of all part-time employees. In a heated organizational campaign such asoccurred herein, there is bound to have occurred much discussion concerning theUnions, but I do not believe that Southers ever threatened a closing of anystore or alayoff of all part-timeemployees.4 Cf.Apex Toledo Corporation,101NLRB 807.Where such remarks occurred in acontext of otherwise permissible 8(c) expressions,I have notfound a violation.How-ever, the Trial Examiner is convinced from this record that such "well turned phrases"were used so frequently by Respondent'ssupervisors in their conversations with em-ployees concerning the unions, that their use came to symbolizea union discussion. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The subpenaallegationThe General Counsel has alleged that in February and March 1959, the Re-spondent by its supervisors or agents told certain employees that they did not haveto honor Board subpenas served upon them as they were not legal and that in sodoing the Respondent violated Section 8 (a)( I) of the Act.The hearing on the election petition filed January 26, 1959 (see footnote1, supra),was held on February 24 through 28 and March 10 through 12, 1959. In connectionwith said hearing, a number of Respondent's employees were duly served withsubpenas adtestificandum.The General Counsel does not contend that Respondentactually prevented the employees from responding to the subpenas in violation ofSection 12 of the Act, but rather, by words and advice, that it discouraged theemployees to respond and thereby interfered and coerced the employees in the ex-ercise of their rights guaranteed in Section 7, and thus violated 8(a) (1) of the Act.Elsie Fowler Hudgins, an employee at the Respondent's Main Street store inHendersonville, testified that she had taken her subpena to Store Manager Dotson,and that he told her that she "didn't have to honor the subpoena."There was noexplanation as to why she had gone to the manager or what she had asked him.After the witness indicated to Dotson that she "wasn't going to be left out," andthat she was "going because I should honor the subpoena," there was no furthereffort to dissuade her from attending the hearing.The witness stated that she hadappeared and testified at the election hearing.Employees Taylor and Capps, calledto testify by General Counsel, indicated that they had overheard a portion of theconversation between Dotson and Hudgins.Taylor stated that Dotson had toldtestified that he heard Dotson tell Hudgins that she would not get paid for the time off.Employee Curtis testified in regard to a subpena received by him for this unfairlabor practice hearing that he had voluntarily gone to see Respondent's attorney,Theo Hamilton, to seek his advice; that Hamilton "told me that I could do as Iplease on it, that I could either honor the subpena, or not honor it, that the onlyway that I could be made to honor it would be through a court order." Curtis furthertestified that he heard Hamilton tell a fellow employee, Bill Smith, substantiallythe same thing.The essence of Frank Taylor's testimony was that Supervisor Kay had said, "Well,there are two or three kinds of subpenas; I am not telling you [you] don't have tohonor the subpenas, I am just telling-you that if you go up there, you go on your own."Roy Trull was called by the General Counsel and testified that on or aboutMarch 9, 1959, he engaged in a conversation with Supervisor Kay in which Kaystated "that we didn't have to go, that we could go if we wanted to, and if we didn'twant to go, if we went, we were on our own." At the time this conversation occurred,Kay telephoned Theo Hamilton and Trull talked to him concerning the subpenas.The pertinent portion of the testimony concerning this telephone conversation waswhether Theo Hamilton had told Trull the "subpenas weren't legal, and we didn'thave to honor them " At the hearing, Trull testified that Hamilton had not usedthe wordlegalin their telephone conversation, but that Hamilton had said "wecould honor them if we wanted to, and if we didn't want to, we didn't have to."Trull had given a pretrial sworn affidavit to Board Agent Perloff in which Trullattributed to Hamilton the above-quoted phrase that the "subpenas weren't legal."Over the objections of Respondent Counsel, the Trial Examiner permitted the pretrialaffadavit of Trull to be received in evidence for the purpose of showing the incon-sistency between the sworn affidavit and his testimony.5At the hearing, Trull testifiedthat the use of the wordlegalin the affidavit was either his own or Perloff's and wasnot used by Hamilton in the telephone conversation.This Trial Examiner is of theopinion that Trull's testimony at the hearing is to be credited and that Hamilton didnot say the "subpenas weren't legal."In summary, I find that the evidence presented by General Counsel's witnesses,as well as the Respondent's concerning the conduct of Respondent's supervisors oragentstoward the subpenas, to be one of expressed indifference.Certainly theRespondent did not go out of its way to stimulate or encouraee its employees tocomply with the subpenas, but neither did it attempt to dissuade the employeesfrom honoring the subpenas, or in fact induce any employee to ignore the subpena.The attitude of indifference expressed by the supervisors and agents leaves muchto be desired, as the cornerstone of our form of government depends on affirmativecompliance with the orderly processes of our judicial and quasi-judicial bodies,s General Counsel's Exhibit No. 11SeeWigmore on Evidence, vol III, section 902,for a discussion of prior self-contradictions of own witness. WINN-DIXIE STORES, INC., ETC.587While indifference should never be admired, it was not in this situation unlawful.6I shall recommend that this portion of the complaint be dismissed.D. The surveillance incidentThe General Counsel has alleged that Supervisors Raymond Bailey and C. J.Benfield engaged in surveillance on a place of meeting of the Unions at Asheville,North Carolina, on January 24, 1959, in violation of Section 8(a)(1) of the Act.There is no dispute in the testimony, and I find that the Unions did hold a meetingat the labor temple in Asheville, attended by some of Respondent's employees onthe evening of January 24, 1959.Employees Kirby Hamilton, Curtis, and Cogginseach testified substantially that they saw C. J. Benfield drive by the labor temple ononeoccasion on the night of January 24, 1959, about 8 p.m.; that Raymond Baileywas with him; that the car was traveling approximately 15 miles per hour; thatseveral of the employees of Respondent were standing in or about the lighted door-way of the labor temple; and that Curtis jumped on his motorcycle and followedthe car for a block or two. Curtis indicated that he hollored at Benfield and Baileywhen he caught up with them.Neither Benfield nor Bailey spoke to any of theemployees, or acknowledged the yell of Curtis.Employee J. R. Lusk testified thathe saw Bailey's car go by the hall three or four times, but this testimony I discreditbecause Lusk was not in any better position to see the car than were several of theother employees, and uniformly the others testified that the car only went by the labortemple once.The Respondent's two witnesses involved in this single instance of alleged sur-veillance do not deny driving by the labor temple at approximately 8 p in. on theevening of January 24, .1959. Supervisor Benfield stated that he had been workinglate one Saturday and after his mail was prepared for mailing, that he went to theMerriman Avenue store and picked up Store Manager Bailey. Benfield stated hepicked up Bailey to go with him to look at the parking lot at one of the other stores,because he did not want to be checking the parking lots and the other stores atnight by himself.Bailey was perhaps more candid when he stated that Benfieldhad complained about the appearance of the parking lot at his store (MerrimanAvenue) and Benfield wanted to show him how a parking lot should look afterclosing on a Saturday evening.Both reasons are logical and not necessarily in-consistent or at variance.After checking the Biltmore Avenue store parking lot,they drove down French Broad Avenue past the labor temple and turned right andproceeded to the post office.This then is the factual picture upon which the GeneralCounsel basis his allegation of surveillance.French Broad Avenue is one of the main downtown streets of Asheville, and atall times carries considerable traffic.For Respondent's supervisors to have merelydriven past a downtown building where some of Respondent's employees werehaving, or about to have, a meeting does not establish a surveillance.The rate ofspeed of the car was not questioned as being unusual under the circumstance.ThisTrial Examiner accepts the reason given by the supervisors as to why they happenedto have been passing the labor temple on the night of January 24, 1959, and regardsthe fact that some of Respondent's employees were holding a meeting in the labortemple on that evening as a mere coincidence which does not raise even a suspicionof illegality.This would be true regardless of whether Benfield or Bailey did ordid not recognize any of the employees.Certainly, this coincidence of events fallsfar short of the burden of preponderance of proof that is required of the GeneralCounsel.I shall recommend that this allegation of the complaint be dismissed.SeeReeves Brothers, Incorporated, et al.,116 NLRB 422.E. Employees' withdrawal from the UnionsThe General Counsel has alleged that Respondent Supervisors Bailey, Robinson,Southers, and Dotson, during July 1959, did instruct and/or order certain employeesto write letters to the Unions withdrawing their membership, and that said allegedconduct is violative of Section 8(a) (1) of the Act.The evidence introduced at the hearing concerning the allegation is confined toletters of withdrawal from the Unions written by employees Curtis, Lusk, Ball, andHalford.e SeeBabcockand WilcoxCompany,114 NLRB 1465, wherein a much stronger case ofinterferenceby Respondent's attorney than that presented in the instant case wasfound by the Trial Examiner to be violative of 8(a) (1), but the Board rejected thisconclusion and dismissedthe complaint. 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDCurtis testified that in July 1959, the meat department manager, Albert Payne(a supervisor employee), "had been to a managers meeting in Mr. Benfield'soffice, and he said [to Curtis] that the Company had a form, that we could get theform of a letter to write to the Union saying we had resigned from the Union, andthat he would advise me to write one."A few days later in a conversation withStoreManager Southers, Southers related that he was glad Curtis was throughwith the Union, and that he would provide him with a copy of resignation formthat he could use.Upon receipt of the form letter that same day from Southers,Curtis took it to the bookkeeper of the store who wrote the letter to the Union forhim (see General Counsel's Exhibit No. 4) and Curtis signed it.As the letterwas being signed, Southers walked into the office, took the letter from Curtis, andsaid that he would mail it for him.Albert Payne did not testify.Southers' testi-mony differed from Curtis' only that Southers testified Curtis approached him sayingthat he wanted to get out of the Union, and that "I am fed up with it."Employee Lusk testified that he advised Store Manager Robinson of his desireto resign from the Union; that in July 1959 Robinson called him into his officeand said, "I have a letter for you. If you will sign it, I will mail it to them." Luskthen identified a handwritten letter as the one he had signed (General Counsel'sExhibitNo. 5-A).Lusk stated that he signed an original and two carbons ofthe letter and that he kept a carbon and Robinson kept a copy. The original wasthen placedin anenvelope that Lusk saw Robinson address to the Union (GeneralCounsel's Exhibit No. 5-B).Respondent's witness, Robinson, admits writing theletter and addressing the envelope, but relates that Lusk had requested his assistanceon two or three prior occasions.The contents of the letter was taken from a formletter provided Robinson by General Superintendent Deriso.Employee Ball testified that he went to Roy Trull, the grocery department man-ager at the Respondent's Hendersonville, North Carolina, store, and asked for assist-ance in the preparation of a letter of resignation from the Union.7 Ball explainedthat Trull did assist him in the preparation of his letter withdrawing from theUnion.Ball's testimony stands undenied in the record.Halford related that he had heard that Trull, who had once belonged to theUnion, had withdrawn from the Union, and that he went to him and askedassist-ance in the preparation of a letter of resignation.Halford testified that Trull gavehim a copy of his letter, and that thereafter no further assistance was rendered.Halford's testimony is undenied.The store managers that testified admitted havingreceived a form letter at a supervisor's meeting that was to be provided employeeswho desired to withdraw from the Union.Section 8(a) (1) states that it shall be an unfair labor practice for an employerto interfere with, restrain, or coerce employees in the exercise of the rights guar-anteed in Section 7.This Trial Examiner cannot construe the word "interfere" asused in the Act to mean that an employer must turn his back to an employee seekingassistance in exercising his Section 7 rights.Where the initiative comes from theemployee for assistance in performing a ministerial act which the employee hasindependently concluded should be done, anda minimumof assistance is renderedby the employer in the performance of said act, this does not constitute interferencein violation of the Act. If the testimony of Halford and Ball stood alone in thisrecord, the allegation would fail.However, it should be weighed in the light of-all the evidence concerning this allegation.There is some conflict in the testimony as to whether Curtis initiated the actionin requestingassistancein resigning from the Union, but the unrefuted commentsattributed to Meat Department Manager Payne cannot be ignored. I credit Curtisand find that Respondent initiated the action of Curtis in resigning from the Union.But wholly apart from who initiated the action, the Respondent went too far wheniteither prepared (as it did for Lusk) or permitted preparation of the letter by abookkeeper, then took the letters and actually addressed the envelopes, and sawto the mailing of the letters.Respondent did more than perform a mere ministerialact.The Trial Examiner has noted that all four letters of resignation are almostidentical in languageThe prenaration of a form letter by Respondent, whenviewed in the light of the heretofore found coercive remarks ("washing their handsof this whole union deal") is further indication of interference.Ifind thatRespondent, under all the circumstances of this case, interfered with the rightsguaranteed to employees by their acts of preparing a form letter and by their acts,of actually writing and mailing the union resignation letters.SeeThe Jefferson Com-pany, Inc.,110 NLRB 757 at 771. and related cases cited in footnote 20 therein.AlsoWatson Bros. Transportation Company, Inc.,120 NLRB 146.?In its representation decision,the Board determined that the grocery departmentmanagers were supervisors. WINN-DIXIE STORES,INC.,ETC.589'F. Alleged discrimination againstWilliam Curtis and Woodrow EdwardsThe General Counsel alleged that Respondent denied pay raises to employeesWilliam Curtis and Woodrow Edwards on or about January 21, 1959, because oftheirmembership in and activities on behalf of the Unions in violation of Section8 (a) (3) and (1) of the Act.At the time of the alleged discrimination against William Curtis, he was workingas the assistant meat department manager at the Respondent's Westgate store inAsheville.Curtis was first employed by Respondent in May 1955. In November1956 he voluntarily terminated his services, and in April 1957 he was reemployed.There is some slight discrepancy between Curtis' testimony and his employmentrecord as to whether he was rehired at $50 or $55 per week. I do not regard thisminor variance, however, as significant or controlling in determining the immediateproblem.Curtis received either two or three $5 per week increases between April27, 1957 (date of last employment), and January 1959, so that he was then making$65 per week, and was considered the assistant meat department manager.OnJanuary 19, 1959, he received an additional $5 per week increase making hisweekly salary $70 per week.Curtis testified that he complained to Respondentbecause he felt there were other employees-and particularly one Billy Dockery-occupying similar positions with the Respondent who were receiving more moneythen he was receiving.Curtis testified, and I find, that he was active for the Unionin obtainingauthorization cards.During January 1959, most employees receivedan increase in salary and a^reduction of hours which has been referred to in the recordas a general increase.The amount of theincreasevaried, but most of the salaried employees received'either a $5 or $10 per week increase. Benfield testified that after receiving authorityto establish the new wage schedulein histerritory, he went over each employee'sstatuswith the respective storemanagersand grantedincreasesas provided inthe new schedule.The schedule provided only for minimums, and Benfield had;authority to exceed the minimum if circumstances warranted.The schedule was-broken down into 6-month periods of service. So far as Curtis was concerned,he was in hisfourth 6-month period since being rehired, and was receiving $65'per week which was $1 over the minimum provided for in the schedule. According-to Curtis, he had received a $5 per week increase in November 1958. The Re-spondent then raised his salary an additional $5 per week in January 1959.Acareful examination of the treatment accorded Curtis fails to establish any discrimi-nation inhis salary treatment. In addition, the employees with whom Curtis wascomparing salaries had substantially more service with the Respondent,and somehad formerly been classified nand served as meat department managers.EmployeeBillDockery had started to work for Respondent at the same time as Curtis'initialemployment, but had remained continuously employed.To sustain General'Counsel's allegation would require the piling of inference on top of inference whichisnot only improper, but requires a conclusion which I feel does not follow fromthe events proved.SeeInterlake Iron Corporation v. N.R.L.B.,131 F. 2d 129(C.A. 7), cited with approval inN.L.R.B. v. The Newton Company,236 F. 2d438 at 446 (C.A. 5).Woodrow Edwards started to work for the Respondent as a part-time employeeinApril 1955.In October 1956 he became a regular employee. In January1959 he was the assistant grocery department manager at the Respondent's West-gate storeinAsheville.In January 1959, when a number of salary adjustmentsweremade by Respondent, as well as changes in the hourly rates of pay and thenumber of hours worked per week, Edwards did not receivean increase.He startedto work as a full-time employee at $55 per week, and received a $5 per weekincreaseinNovember 1957, another in July 1958, and a third in September 1958,so that in January 1959 he was receiving $70 per week. Edwards was in his fifth,6-month periodsincehe became a regular employee, and the wagescale usedby the Respondent called fora minimumof $63.50 per week. Respondentwitnessesstatethat Edward's record with the Company was reviewed, but it was felt thathe was receiving an adequate salary, and furtheradjustmentin January 1959 was notwarranted.It should be kept in mind that what has been referred to in the recordas a generalincrease was not the usual blanket increase forallthe institution of a new minimumwagescale anda reduced weekly hour programthat resulted in most employees receiving some adjustment.The evidence introduced by the General Counsel,as wellas the briefsubmitted,seeksto draw theconclusionthat Edwardswas discriminated against solely becausehe did not receive an increasein January 1959, and becauseof a number of alleged8(a) (1) commentsby supervisors to Edwardsin the monthsfollowingthe failureto raise Edwards.The record completelyfailsto prove thatat the time of the 590DECISIONSOF NATIONALLABOR RELATIONS BOARDalleged discrimination the Respondent had any knowledge of Edwards' union activi-ties or sympathies.Moreover, as was true in the case of Curtis, this Trial Examinerisprecluded by lawfromdrawing suchan inference as the General Counsel seeks.SeeInterlakeIron Corporation,supra.I shall recommendthat the allegation ofdiscriminationtoward Curtis and Edwards by the Respondentbe dismissed.G. The discharge of Kirby HamiltonKirby Hamilton was a part-time schoolboy employee working at the Main Streetstore in Hendersonville, North Carolina, as a bagboy and grocery stock clerk atthe time of his discharge on January 29, 1959.Hamilton performed his duties inthe early morning hours before school,the late afternoon hours after school, andon Saturday;he had been employed by Respondent as a part-time employee sinceEaster 1958.Hamilton had been hired by Roy Trull who fixed his hours of workand generally supervised him in the performance of his duties.Hamilton attendedthe union meeting on January 24, 1959, in Asheville, and was standing in frontof the labor temple when Benfield and Bailey drove past the building.Hamiltonstated that he and his father walked to the corner when Benfield's car stopped for thered light,and that Benfield looked toward him.Either Benfield or Bailey could.easily have seen him.The reason provided by the Respondent on Hamilton's separation notice in theform supplied by the Employment Security Commission of North Carolina reads asfollows: "Cannot work boys under 18 years of age at certain hours of day accordingto State Law."A great deal of this record is consumed in cross-examining Hamiltonas to whether he was questioned concerning age and hours of work when hired,hours and time actually worked,and the ages of other part-time employees.Butall of this cross-examination testimony assumes its true posture of a "smoke screen,"when Respondent'switness,Dotson,testified on direct examination that he letKirby Haminton go because he did not follow instructions.Dotson further testifiedthat he had placed the reason used on the official separation notice, because he hadtwo sons of his own and he did not want to hurt the boy in getting a job someplace else.The particular incident referred to by Dotson,in which Hamilton refused to followinstructions,occurred on Saturday before Hamilton's last day of work on January27, 1959.On this occasion, Hamilton had been working in the backroom with RoyTrull preparatory for the receipt of a truckload of groceries.Hamilton went tothe front of the store to bag groceries for the customers.He apparently workedat the front of the store for 10 or 15 minutes, and then returned to the back to con-tinue the work with Roy Trull.A short time later he was called to the front ofthe store by Store Manager Dotson.Again Hamilton stayed about 15 minutesand then returned to the backroom.Dotson then went to the backroom and toldHamilton that he wanted him to stay at the front of the store and "if you slip offany more, Kirby, I am not going to need you any more." According to DotsonthereafterHamilton again returned to the backroom,but according to employeeCoggins-who had continuously worked in the backroom on this occasion-Hamilton did not return to the backroom again that day.Hamilton's testimonyadmits a reprimand by Dotson,but sheds no light on the particular point as towhether or not he returned to the backroom after the warning by Dotson.Trullapparently was out of the store for a period of time and missed the reprimand, andwas not questioned about where Hamilton had worked for the rest of the day.The conflict in reasons furnished by Respondent as to why Hamilton was dis-charged is sufficient to be suspect.However, I am further persuaded that the dis-charge of Hamilton was violative of 8(a)(3) of the Act, because of the following.Dotson testified that later in the day on the particular Saturday in question he toldHamilton he was discharged.Dotson likewise states that he told Roy Trull onSaturday that Hamilton was discharged.Roy Trull testified that the first he learnedof the discharge was by a telephone call from Dotson on Wednesday, January 28.1959, in which Dotson told him that he could not use Hamilton any more.Hamil-tonactuallyworked on Monday and Tuesday following the "disputed" dischargeon the preceding Saturday.It is difficult to believe that an 18-year-old high schoolboy would report to work and actually work after being told he was discharged.This becomes particularly true after my observations of the particular boy's de-meanor on the witness stand.It should also be noted that Roy Trull testified hedid not discharge Hamilton,but merely told him to see Dotson before reporting forwork on Thursday,and that he had never complained about Kirby Hamilton'swork.The inconsistent official reasons for Hamilton's discharge,the weak, if not WINN-DIXIESTORES, INC., ETC.591incredulous,testimony surrounding the actual discharge and the timing of eventsfollowing Hamilton's attendance of the union meeting on January 24, 1959, are con-vincing to this trial Examiner that Kirby Hamilton was discharged in violation of8 (a) (3) and (1) of the Act.As Chief Judge Hutcheson stated for the court inN.L.R.B. v. Houston and North Texas Motor Freight Lines, Inc.,193 F. 2d. 394,398 (C.A. 5) cert. denied 343 U.S. 934, it is "crystal clear" that where an employeris "set against" a union's attempt to organize the employees,"every equivocal actthat was done may be properly viewed in the light of Respondent's animus towardthe efforts to organize its men."Also seeN.L.R.B. v. L.I.Williams, d/b/a WilliamsLumber Company, et al.,195 F. 2d. 669, 672 (C.A. 4), cert. denied 334 U.S. 834.H. The discharge ofCapps,Coggins, Pace, and WalkerThe General Counsel alleged that on or about April 27, 1959, employees WilliamCapps, Grover Coggms, John Pace, and Kenneth Walker were discharged by Re-spondent in violation of 8 (a) (3) and(1) of theAct.Thecircumstances affectingthese employees are basically the same in each instance,and both for the sake ofclarity and brevity their cases shall be considered together.The Respondent had two stores in Hendersonville, North Carolina.One wasknown as the Main Street store and the other as the Fifth Avenue store. Pace wasemployed as a meatcutter and had worked continuously at the Fifth Avenue storesinceMarch 1950.Capps was the assistant produce manager at the Main Streetstore, and had commenced his employment with Respondent at said store in August1958.Coggins was first employed by Respondent at the Main Street store in June1959, and worked as a stockman in the grocery department.Walker first startedto work as a part-time employee at the Main Street store in 1956,became a regularemployee in May 1958, and worked in the dairy and meat departments.On Sunday, April 26, 1959, the Fifth Avenue store was destroyed by fire.Thelocation has been sold by Respondent, and it has no plans to replace the store.Benfield is the district supervisor, and had charge of all the stores in Asheville,Hendersonville, Brevard, and Waynesville; Kay is Benfield's immediate supervisor,and he had charge of seven such district supervisors; Deriso is the general super-intendent over the entire Greenville division in which there are 112 stores.Ben-field testified that he appraised Kay of the fire on Sunday evening, and at that timeadvised him that he would need some help in placing the people, because he did nothave any vacancies in any of the other stores in his district.Benfield, Kay, andDeriso met at Hendersonville on Monday, April 27, 1959, and considered the dis-position of the employees.There had been seven regular employees and six part-timeemployees at the Fifth Avenue store at the time of the fire.The top supervisorsdetermined that the store manager, Carland; the produce manager, Milton,and thegrocery manager,Branton,should be transferred to the Main Street store in Hender-sonville.This meant that three regular employees at the Main Street store would bedisplaced unless the store could absorb themThis the management determined wasnot practical.(The cashier-bookkeeper, Clingerpeel, was transferred to the MainStreet store, but displaced a part-time employee that did not become an issue in thecase.)The reason advanced by Respondent as to why these employees were trans-ferred to the Main Street store was that it felt they would be most helpful in takingwith them some of the businessfrom theburned store.Thisreason I accept asbeing both reasonable and practical,notwithstanding General Counsel's theory thatthe burned store was a supermarket of a type that did not lend itself to the estab-lishment of personal customers.But apart from accepting the reason advanced astruthful,so long as the determination was not frivolous or patently discriminatory,itwas a determination the Respondent had a lawful right to make.This left thenthree regular employees from the burned store to be considered.Sayles and McKeewere offered and accepted transfers to stores of Respondent outside the Benfielddistrict.Pace was offered a transfer,but declined.We shall consider the circum-stances of Pace further after turning to Walker, Coggins, and Capps who were dis-placed at the Main Street store by the three employees from the burned store asrelated aboveAt the time of the fire there were 14 regular employees at the Main Street store.Of these 14, Capps, Coggin, and Walker had the least service with the Respondent(Respondent'sExhibit No. 7).While there was no contractural duty or obligationresting with Respondent to displace the youngest employees,such action certainlywas in accordance with the policies of many employers and cannot be regarded asdiscriminatory.The General Counsel offers no alternative as to who should havebeen selected, or reason why the selection of these three was discriminatory, other 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan the fact that these three were active in the Union.Assuming,arguendo,thatRespondent did have knowledge of the union sympathies of these employees, thatdoes no insulate them from management control and direction for valid reasons.SeeHuber & Huber Motor Express, Inc., 223F. 2d 748, 749 (C.A. 5). The recordis clear that the Respondent had equal knowledge of the union sympathies of someof the other regular employees at the Main Street store.This being the case, pre-sumably the General Counsel would have alleged the displacement of any of theseemployees from the Main Street store as discriminatory.No new employees havebeen hired for the Main Street store.There is no proof that part-time employeeshave been utilized in a manner that would impugn the motive of Respondent.Clearlythe motivation to displace Coggins, Capps,and Walker was not discriminatory inviolationof the Actand I so find.The Respondent,however, did not thereafter terminate Coggins, Capps, andWalker,but instead offered each of them,as well as Pace, a transfer.The materialevidence on this point is not in dispute.On Monday,April 27, 1959, each of thesefour employees were offered a choice of from two to four different locations towhich they might transfer.The Respondent offered to pay their moving expenses,and to give each an increase in salary.For personal reasons-which may becharacterized as a desire to remain in their hometown of Hendersonville--eachelected not to accept the proferred transfer.These employees were never dis-charged-each of them by his own voluntary choice quit.A great deal of time was consumed in the record "chasing ghosts," and attempt-ing to create "bug-a-boos" which deserve only brief comment.From the testimonyof Respondent'switnesses,Ifind that the company policy had been to transferemployees when and where needed, and that it was frequently done.The appli-cation forms signed by Coggins, Capps, and Walker contained a statement that theyagreed to accept transfer from one location to another when directed by the Com-panyWhile Pace's application did not contain such a statement,the policy hadnever varied.The crisis creating the inconvenience to these four employees wasnot the Respondent'sact,but the fire.Even if there had never been a transferpolicy, after the fire something had to be done with these employees and the Respond-ent's efforts were logical and reasonable.Effort was made to show that Pace had previously rejected offers of transfer andthereforeRespondent knew he would not accept the instant offer.The prioroffers had never been precipitated by an emergency.In the past the Respondenthad been in a position to permit Pace to remain relegated to the duties of a meat-cutter in Hendersonville,but following the destruction of the store by fire that wasnot possible.While meatcutter Lewis of the Main Street store had less servicewith the Respondent than did Pace, he was regarded as a much more able employeeand one that was doing a very satisfactory job at the store that hadnotburned.Respondent did not contend that they adhered to seniority,but based their personnelactions on ability of the individuals and the dictates of Respondent's needs.Respond-entwas free to determine which employees would be transferred absent illegaldiscrimination.While someone else might have made a different selection asbetween Lewis and Pace, the selection was a question of judgment.Absent anillegal discriminatory motive the Board may not substitute its judgment for thatof management.There was no equivocal conduct here as was true in the caseof Kirby Hamilton.While the possibility of part-time employment,instead oftransfers,for Pace, Coggins, Capps, and Walker was not offered by Respondenton April 27, 1959,there was no proof in the record that any one of these employeesever suggested or requested such part-time employment in lieu of the transfer andthe fact that they did not receive such work has no probative value in determiningthe real issue.Furthermore,counsel for Respondent made an offer on the recordto give these employees part-time positions if they desired them.There are other innuendoes in the record that had Respondent offered theseemployees transfers within theBen fielddistrict that such a transfer would havebeen reasonable and would have been accepted.But the proof is that there wereno vacancies within theBen fielddistrict on April 27, 1959. and no new regular em-ployees had been hired in theBenfielddistrict up to the time of the hearing.Twonew meat department trainees were hired by Benfield for employment in Ashevilleduring the week of April 20,1959(before the fire),who were to report for workon April 27, 1959General Counsel would cast suspicions on Respondent for notpermitting two of the employees herein involved to have taken these positions.TheTrial Examiner finds no legal basis for such suspicion.The two men had been, WINN-DIXIE STORES, INC., ETC.593hired prior to the fire for work in a different city.They were hired as meat depart-ment trainees to be usedwhere needed after training.The very fact that Coggins,Capps,Walker, and Pace refused transfer from Hendersonville defeats GeneralCounsel's desired inference that any one of them could have satisfactorily fulfilledthe Respondent's purpose in hiring these two meat department trainees.General Counsel attempted to make much of a casual remark made by theassistant storemanager of the Brevard store to Coggins and Walker during theweek following the fire that "they could use two men out there then." It is obviousfrom even Coggins' testimony that the remark was a frivolous one made by Bran-ton as it related to his particular duties of the moment, and was not, nor couldnot become probative material evidence reflecting on the Respondent's personnelneeds.The mere fact that Coggins and Walker may have seen an applicant file anapplication for employment while they were in the Brevard store is indicative ofnothing.I shall recommend that General Counsel's allegation that employees Coggins,Pace, Capps, and Walker were discharged for discriminatory reasons in violationof Section 8(a) (3) and (1) of the Act be dismissed.1.The alleged discharge of Sally BaileySally Bailey was a part-time employee at the Respondent's Westgate Ashevillestore and worked in the produce department. She began work in August 1958.Atthe time she was hired she was over the age limit adhered to by Respondent forthe hiring of female regular employees, and testified that she was so advised byRespondent.Mrs. Bailey, however, generally worked a full weekly schedule offrom 40 to 48 hours per week. (See footnote3, supra,for an explanation ofpart-time and regular employees status.)She became interested in the Unionin January 1959 and according to her own testimony was responsible for the initialunion contact that resulted in the Unions herein seeking to organize Respondent.How much of her union activity, if any was known to Respondent cannot be,determined with certainty from the record. In my opinion, the evidence of Respond-,ent's knowledge of her union activity or sympathies falls short of the preponderance,ofproof that is required of General Counsel.The only direct evidence thatRespondent had knowledge of her activity is Mrs. Bailey's testimony that on June3, 1959-the day of her severance-Store Manager Southers approached her andsaid, "I can't understand why you are so strong for the Union." Southers testifiedthat the conversation was opened when he stated to her, "Mrs. Bailey, I don't:understand why the part-time help takes such an interest in the Union when theyare all working by the hour."The impact and probative value of the two state-ments are quite different as to proof of knowledge of union activity or sympathy.From my observations of the two witnesses,I credit Southers' version.But this is not the real heart of the issue and evidence concerning Mrs. Bailey.I have carefully analyzed and studied her testimony and conclude that if all of hertestimony were accepted without regard to Southers'version,that she was not dis-charged, but quit.As indicated above, sheengaged in a conversationwith the storemanager onJune 3, 1959,which began with Southern' comment concerning the interest of part-time employees in the Union.Thereafter,Mrs. Bailey expressed her dissatisfactionwith "part-time employee status" while working a full 40 to 48 hour workweek.Her views were undoubtedly sincere and must of necessity present a real sourceof personnel discontent for this Respondent.The Board,however,is not a tribunalfor the determination ofallemployee working conditions.The conversation con-tinued for several minutes in which Mrs. Bailey complained vigorously about herparticular job.Q. Did you say anything else about working the scales,Mrs. Bailey?A. I told him one person'sworking the scales,on busy nights, would kill ahorse,regardless of whether I worked them or anybody else worked them; onbusy nights,they needed two people.Q.What next happened, tell the Court in your own words?A. After I told him the work would kill a horse, he asked me why I didn'tquit.I told him regardless of who worked there,they needed two people. Sohe said,"well, get out of it,just get out,and I will hire someone else to work-the scales." 594DECISIONSOF NATIONALLABOR RELATIONS BOARDI said, "There they sit, you can get someone else to work them."Q.What did you then do?A. I got my pocketbook. I walked over to the produce manager, and I toldhim that Mr. Southers was going to get someone else to work the scales. I wentover to the timeclock, punched my timecard, and I went up to the union office.Southers' words as related by Mrs. Bailey neither threatened discharge or actuallydischarged her.They did nothing more than indicate to her that she was not beingforced to work at that job and that the job could be filled by someone else. Evenmore significant, however, is Mrs. Bailey's own evaluation of the conversation atthe time it occurred. She immediately walked over to the produce manager andtold him that Southers was going to get someone else to work the scales,but did notsay that she had been discharged.There is nothing in the record to indicate that herduties had been changed from the date she was first hired, or that Respondent had imany manner made the duties more distasteful or more difficult. I find that General'Counsel's allegation thatMrs. Sally Bailey was discharged by Respondent on orabout June 3, 1959, because of union activity has no merit and shall recommend,that said portion of the complaint be dismissed. SeeCoats and Clark, Inc. (ClarkdalePlant),113 NLRB 237, 241 F. 2d. 556 (C.A. 5), wherein the Board stated: "[I]f-an individual quits his job, the employer is not legally responsible for that action,unless it can be shown that the quit was the culmination of a plan or a scheme on.the part of the employer to force such action." Such a scheme or plan was notshown.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and such of them as have been found to constitute unfair labor practicestend to lead to labor disputes burdening and obstructing commerce and the free-flow of commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shall'recommend that it cease and desist therefrom and that it take certain affirmativeaction of the type conventionally ordered in such cases which I find necessary tairemedy and to remove the effects of the unfair labor practices and to effectuate the,policies of the Act.Itwill be recommended that the Respondent, upon request, make available to,the Board and its agents all payroll and other records pertinent to the analysis ofthe amounts of backpay due.For reasons which are stated inConsolidated Industries, Inc.,108 NLRB '60, 61,and cases there cited, I shall recommend a broad cease and desist order.Upon the basis of the foregoing findings of fact, and upon the entire record inthese proceedings, I make the following conclusions of law:CONCLUSIONS OF LAW1.The Respondent is, and has been at all times material to this proceeding, anemployer within the meaning of the Act.2.The Unions are, and have been at all times material to this proceeding, labororganizations within the meaning of the Act.3.By discriminatively discharging Kirby Hamilton on January 29, 1959, as foundabove, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) and (1) of the Act.4.By interfering with, restraining, and 'coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act, as found above, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6All other material allegations of the complaint except those set forth in para-graphs numbered 1 through 5 immediately above must fail for want of sufficientlegal proof.[Recommendations omitted from publication.]